Citation Nr: 1541647	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-27 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to February 1987 and from February 2003 to March 2004.  He had additional service in the Oklahoma National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2013, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The Board remanded the appeal for additional development in December 2014.  The Board notes that one of the issues addressed at the July 2013 hearing was entitlement to service connection for headaches.  In a July 2015 rating decision,  entitlement to service connection for migraines, including migraine variants, was granted; therefore, the issue concerning headaches is no longer before the Board because the benefit sought was granted in full.


FINDING OF FACT

The Veteran has sleep apnea that is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 49.

The Veteran contends that his sleep apnea is related to service because he never had any sleep problems before he went overseas in service.  The Veteran testified at the Board hearing that he did not realize that he had a sleep problem until he returned from overseas when his wife brought it to his attention.  Additionally, his wife submitted a statement in July 2012 indicating that the Veteran suffered from sleep apnea since coming back from overseas.

The Veteran also stated at the hearing that his VA physician asked him about getting a sleep study when he complained about headaches.  VA treatment records dated January 13, 2006, show that the Veteran's primary care physician suggested that the Veteran get a sleep study done.  The Veteran had a private sleep study done later in January 2006 and was diagnosed with obstructive sleep apnea.  Thus, the Veteran has a current sleep apnea disability, and the question that remains is whether or not such disability is related to his service.

In compliance with the Board's December 2014 remand instructions, the Veteran was afforded a VA examination in March 2015.  The March 2015 VA examiner provided a negative nexus opinion because of the absence of sleep complaints, diagnoses, and treatment in the Veteran's service treatment records and the fact that he was diagnosed with sleep apnea two years after separation from service.

However, the examiner did not appear to take into consideration the competent and credible lay statements of the Veteran and his wife.  As is noted above, the Veteran and his wife assert that the Veteran starting have sleep problems/apnea upon his return from service overseas.  Additionally, at a May 2011 Gulf War Guidelines VA examination, the Veteran reported symptoms of loud snoring, stopping breathing in sleep, waking up tired from sleep, disturbed sleep, and daytime fatigue.  The Board notes that the Veteran and his wife are competent to describe such symptoms and their onset.  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given that the March 2015 examiner's negative nexus opinion relies largely on the absence of in-service sleep complaints documented in the service treatment records and does not appear to consider the competent and credible lay statements of record from the Veteran and his wife, the Board finds that the examiner's etiology opinion is not probative.  The Board notes that the fact that the Veteran was diagnosed with obstructive sleep apnea two years after service does not preclude finding that the Veteran suffered from such disability prior to the date of the diagnosis, especially given his and his wife's credible and competent statements that he had sleep problems upon his return from service overseas and the relatively short amount of time after service that the sleep was diagnosed.  Therefore, the Board finds after resolving any benefit of the doubt in favor of the Veteran that the evidence is in relative equipoise.  Accordingly, the Board finds that entitlement to service connection for sleep apnea is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


